DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, for example on pages 2, 10 and 14, the term “thanks to” is used.  It seems some other term would be more appropriate.
On page 10, line 6, “sample 2 being on the same stage 33 than previously” is unclear.
On page 14, line 2, it is not clear what a “non-complete part” is.
Throughout the specification, for example on pages 7, 14 and 15, there seem to be trade names with “registered” symbol.  MPEP requires the symbol to be a superscript.  
Throughout the specification, the term “referential” is used.  It is not clear what a “referential” of an optical device and a “referential” of an electron-beam device are.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 3, the term “referential” is not clear.  It is not clear what a “referential” of an optical device and a “referential” of an electron-beam device are.  
The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Fried et al. (2008/0157404) discloses a lithography process on a sample (100, Fig. 1A-1I), putting above the sample a layer of resist (135), receiving a radiation from a selected structure (175), using an electron-beam device to determine a position of a marker (155) and exposing the resist layer based on the position of the marker (155).  However, Fried et al. does not disclose at least two layers of resist, imaging or determining a position of the selected structure and positions of markers using an optical device and using electron-beam device to expose the upper layer of the resist above the position of the structure in order to remove all the thickness of the upper layer of the resist above the position of the selected structure but no part or only a non-complete part of the thickness of the lower layer.
Maitre et al. (2019/0369500) discloses a lithography process on a sample comprising at least one structure, the process comprising putting two layers of resist and determining position of the structure.  However, Maitre et al. does not disclose using electron-beam device to expose the upper layer of the resist above the position of the structure in order to remove all the thickness of the upper layer of the resist above the position of the selected structure but no part or only a non-complete part of the thickness of the lower layer, and is included to show the state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	March 12, 2021